1
2
3                                         JS6

4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
12    DWIGHT EVANS,                             Case No. 2:18-cv-05980-R-SHK

13                                Petitioner,
                                                JUDGMENT
14                       v.

15    RAYMOND MADDEN,
16                              Respondent.
17
18         Pursuant to the Order Accepting Findings and Recommendation of United
19   States Magistrate Judge,
20         IT IS HEREBY ADJUDGED that this action is DISMISSED with prejudice.
21
22   Dated: September 3, 2019
23                                      HONORABLE R. GARY KLAUSNER
24                                      United States District Judge

25
26
27
28
